Citation Nr: 0423610	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 5, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 1999 rating action that 
granted service connection for PTSD from April 1998.  A 
Notice of Disagreement (NOD) with the effective date of the 
award was received in June 1999, and a Statement of the Case 
(SOC) was issued in February 2000.  A Substantive Appeal was 
received in April 2000.

By rating action of October 2002, the RO granted an earlier 
effective date of October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.  A NOD with that 
effective date of the award was received in December 2002, 
and a SOC was issued in April 2003.  A Substantive Appeal was 
received in May 2003.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of May 1977, the RO denied the veteran's 
original, February 1977 claim for service connection for an 
acquired psychiatric disorder; the veteran was notified of 
the denial in June 1977, but he did not appeal.

3.  Following an attempt to reopen the claim in October 1980, 
and to file a new claim based on a different theory of 
entitlement in April 1987, the veteran did not respond to RO 
letters specifying the type of evidence needed to support 
each claim in December 1980 and April 1987, respectively.

4.  The RO received the veteran's claim for service 
connection for PTSD on October 5, 1992; in April 1999, the RO 
granted service connection for PTSD, and, in October 2002, 
recharacterized the disability as PTSD with schizophrenia, 
and assigned an effective date of October 5, 1992, for that 
benefit.  

5.  At the time of the April 1999 and October 2002 rating 
actions, there was no pending claim filed prior to October 5, 
1992, pursuant to which the benefit awarded could have been 
granted.


CONCLUSION OF LAW

The claim for an effective date prior to October 5, 1992, for 
the grant of service connection for PTSD with schizophrenia, 
is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400(q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded an 
opportunity to present evidence and argument in connection 
with the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  In an August 2003 statement, the veteran stated that he 
had no additional evidence to present, that all evidence in 
support of his claim for an earlier effective date was 
contained in the claims file, and that he waived any 
remaining VA duty to assist him.  Moreover, as will be 
explained below, the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation; otherwise, the effective date 
is the date of claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of an award of service connection based on 
new and material evidence received after a final disallowance 
of a claim will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the RO granted service connection for PTSD with 
schizophrenia effective, October 5, 1992, the date of receipt 
of the veteran's claim for service connection for PTSD.  The 
veteran has requested an award of service connection for 
psychiatric disability from 1977, the year in which he first 
filed a claim for that benefit.  However, the Board finds no 
legal basis for an effective date for such an award at any 
time prior to October 5, 1992.  At the time of initial grant 
of service connection, and the subsequent recharacterization 
of the disability and assignment of the October 1992 
effective date, there was no pending claim, filed prior to 
October 5, 1992, pursuant to which the benefits awarded could 
have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for psychiatric disability in February 1977.  By 
rating action in May 1977, the RO denied service connection 
for an acquired psychiatric disorder; the veteran was 
notified of the denial in June 1977, but he did not appeal.  
Because the veteran did not appeal the May 1977 denial, that 
decision is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  As the February 1977 claim denied in May 
1977 was finally resolved, it provides no basis for the 
ultimate award of service connection in this case.  

During the period from June 1977 through September 1980, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder, that identifies the benefit sought.

In October 1980, the RO received the veteran's application to 
reopen his claim for service connection for schizophrenia.  
By letter of December 1980, the RO notified the veteran of 
the requirement that he furnish new and material evidence to 
reopen his claim for service connection; however, the veteran 
did not respond to the letter.

During the period from December 1980 through March 1987, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder, that identifies the benefit sought.

In April 1987, the RO received the veteran's new claim for 
service connection for schizophrenia, based on exposure to 
Agent Orange.  By letter later in April 1987, the RO 
requested that the veteran furnish specified evidence in 
support of his claim; however, the veteran did not respond to 
the letter.  

During the period from April 1987 to October 4, 1992, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder, that identifies that issue as a benefit sought.

The RO received the veteran's new claim for service 
connection for PTSD on October 5, 1992.  As indicated above, 
this claim served as the basis for the RO's April 1992 rating 
action that granted service connection for PTSD, and 
subsequent, October 2002 rating action that also granted 
service connection for schizophrenia, and assigned an 
effective date of October 5, 1992, for the grant of service 
connection for PTSD with schizophrenia.

Neither the veteran nor his representative has identified any 
claim pending prior to October 5, 1992, pursuant to which 
service connection for PTSD with schizophrenia could have 
been granted.  Rather, during the May 2004 Board hearing, the 
veteran testified, primarily, that he did not appeal the May 
1977 original denial of service connection or respond to the 
RO's 1980 and 1987 letters requesting evidence in support of 
his claims because of the heavy medication prescribed for his 
psychiatric disability prevented him from making an effective 
response, and he did not understand the nature of VA claims 
and appeals process or how to file an appeal of the RO's 
decision.  However, this assertion, alone, does not provide a 
basis for awarding an earlier effective date in this case.  

In this regard, the Board notes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  As indicated above, 
notwithstanding the appellant's assertions, clearly, he was 
able to file a claim, or attempt to file either a petition to 
reopen, or a new claim, for service connection for 
psychiatric disability in 1977, 1980 and 1987.  
Unfortunately, however, as also as indicated above, his 
failure to follow up on those claims or attempted claims, 
effectively extinguished the claims.  [Parenthetically, the 
Board points out that when the RO sought to assist the 
veteran by identifying and requesting that he provide 
evidence to support his October 1980 and April 1987 claims, 
he failed to respond or to seek assistance from either VA or 
a service organization representative that was readily 
available to him, free of charge and for the asking.]  
Furthermore, during no other period prior to October 5, 1992 
was VA put on notice that service connection for any 
psychiatric disability-to specifically include PTSD with 
schizophrenia, the condition for which service connection 
ultimately granted-was sought.  On the contrary, as noted in 
the October 2002 rating action, the grant of service 
connection in April 1999, was the resolution of the veteran's 
original claim for PTSD filed on October 5, 1992 (although 
the RO had, in error, previously treated the claim granted as 
a reopened claim).  Hence, an earlier effective date 
consistent with the date of the original claim was assigned.  

Accordingly, on these facts, October 5, 2002 is the earliest 
possible date for a grant of service connection for the 
veteran's diagnosed psychiatric disability-specifically, 
PTSD with schizophrenia.  While the Board sympathizes with 
the veteran's circumstances, the pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  As, on these facts, no effective date 
earlier than October 5, 1992 is assignable, the claim for an 
effective date prior to October 5, 1992 for the award of that 
benefit must be denied.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 




ORDER

An effective date prior to October 5, 1992, for the grant of 
service connection for PTSD with schizophrenia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



